Bigelow, J.
This case comes within the recent decision in Baker v. Huckins, 5 Gray, 596. Under the contract by which the vessel was let to the master, the owners were not liable for any supplies or necessaries furnished to the master. The latter was owner pro hac vice; he was not the agent of the owners to make contracts binding on them for supplies furnished for navigating and victualling the vessel. Nor was he authorized to make statements or declarations binding on the defendants.

Exceptions sustained.